599 N.W.2d 785 (1999)
236 Mich. App. 177
Robert EDELBERG, Plaintiff-Appellant,
v.
LECO CORPORATION, Defendant-Appellee.
Docket No. 208126.
Court of Appeals of Michigan.
Submitted May 5, 1999, at Grand Rapids.
Decided June 11, 1999, at 9:10 a.m.
Released for Publication October 1, 1999.
*786 John T. Burhans, St. Joseph, for the plaintiff.
Miller, Johnson, Snell & Cummiskey, P.L.C. (by Jon R. Muth and Jennifer L. Jordan), Grand Rapids, for the defendant.
Before: HOEKSTRA, P.J., and SAAD and R.B. BURNS[*], JJ.
SAAD, J.
Plaintiff, Robert Edelberg, appeals as of right from an order granting summary disposition in favor of defendant, Leco Corporation, pursuant to MCR 2.116(C)(8). We affirm.

I

FACTS AND PROCEEDINGS
Plaintiff was suspended pending discharge for sleeping and loafing on the job. Defendant offered to commute this penalty to suspension without pay if plaintiff would sign a "Last Chance Agreement" waiving and releasing any claims, suits, or causes of action against defendant. Because plaintiff refused to sign the agreement, the suspension pending discharge was converted to discharge and, accordingly, plaintiff's employment was terminated.
Plaintiff says that he refused to sign the agreement because he was unwilling to waive his rights to unemployment benefits or worker's compensation.[1] Plaintiff filed this wrongful discharge action, claiming that his termination of employment contravenes Michigan's public policy. Plaintiff alleges that his termination was contrary to well-established legislative enactments pertaining to prohibitions against waivers of rights under the Worker's Disability Compensation Act (WDCA), M.C.L. § 418.101 et seq.; MSA 17.237(101) et seq., and the Michigan Employment Security Act (MESA), M.C.L. § 421.1 et seq.; MSA 17.501 et seq. The trial court granted defendant's motion for summary disposition, and plaintiff appealed.

II

ANALYSIS
We review de novo a grant of summary disposition that is based on a failure to state a claim. Beaty v. Hertzberg & Golden, PC, 456 Mich. 247, 253, 571 N.W.2d 716 (1997). Motions under MCR 2.116(C)(8) test the legal sufficiency of the claim on the pleadings alone to determine if the plaintiff has stated a claim on which relief may be granted. Spiek v. Dep't of Transportation, 456 Mich. 331, 337, 572 N.W.2d 201 (1998). The court must grant the motion if no factual development could justify the plaintiff's claim for relief. Id.
Plaintiff was an at-will employee, meaning that either he or his employer could terminate the employment relationship at any time for any, or no, reason. Suchodolski v. Michigan Consolidated Gas Co., 412 Mich. 692, 694-695, 316 N.W.2d 710 (1982). In the absence of a contractual basis for holding otherwise, an employment contract for an indefinite term is terminable at will by either party. Id.; see Toussaint v. Blue Cross & Blue Shield of Michigan, 408 Mich. 579, 292 N.W.2d 880 (1980). In Suchodolski, our Supreme Court recognized three situations where the discharge is so contrary to public policy as to be actionable though the employment is at will. The three public policy exceptions to the at-will doctrine apply when (1) the employee is discharged in violation of an explicit legislative statement *787 prohibiting discharge of employees who act in accordance with a statutory right or duty, (2) the employee is discharged for the failure or refusal to violate the law in the course of employment, and (3) the employee is discharged for exercising a right conferred by a well-established legislative enactment. Id., 695-696, 316 N.W.2d 710. Plaintiff claims that this action is based on the third prong of Suchodolski.[2]
The trial court dismissed plaintiff's claim because plaintiff's public policy cause of action does not apply where the employee is discharged in anticipation of a future worker's compensation claim.[3] While plaintiff concedes that this is a correct statement of the law, he contends that the trial court misunderstood the nature of his claim. Plaintiff asserts that in refusing to sign the Last Chance Agreement, he was exercising his statutory rights and his claim therefore falls under the third prong.
Though the trial court may have misapprehended plaintiff's theory, it is well settled that we will affirm a lower court's ruling when the court reached the right result, though its reasoning may have been incorrect. Yerkovich v. AAA, 231 Mich.App. 54, 68, 585 N.W.2d 318 (1998). Plaintiff has failed to establish a public policy claim under the third prong. The statutes to which plaintiff refers, the WDCA and the MESA, expressly state that the rights created by these statutes cannot be waived:
No agreement by an employee to waive his rights to compensation under this act shall be valid.... [MCL 418.815; MSA 17.237(815) (WDCA).]
No agreement by an individual to wave [sic], release, or commute his rights to benefits or any other rights under this act from an employer shall be valid.... [MCL 421.31; MSA 17.533 (MESA).]
Accordingly, plaintiff did not exercise a right conferred by statute when he refused to sign the Last Chance Agreement. The antiwaiver statutes do not grant specific rights to individuals; rather, they serve to invalidate agreements that purport to limit the rights of individuals. The issue, therefore, is whether a statute that does not directly confer rights on a plaintiff is sufficient to satisfy the third prong of the public policy exception.
Plaintiff cites Garavaglia v. Centra, Inc., 211 Mich.App. 625, 536 N.W.2d 805 (1995), for the proposition that a statute need not confer direct rights on an individual for the third prong of the public policy exception to apply. In Garavaglia, the plaintiff was discharged by the defendant, Centra, Inc., because of pressure from the union representing Centra's employees. Id., 627-628, 536 N.W.2d 805. The union told Centra that there would be "no labor peace" unless the plaintiff was discharged, and Centra complied with the union's demands. Id. The plaintiff contended that it was a violation of the National Labor Relations Act (NLRA) for the union to influence Centra in their choice of a bargaining representative. 29 USC 158(b)(1)(B).
Centra argued that the NLRA did not confer rights on the plaintiff so as to form the basis of a claim for breach of public policy. Id., 629, 536 N.W.2d 805. The *788 Garavaglia Court stated that "the fact that the NLRA does not specifically confer rights upon plaintiff is not dispositive." Id., 631, 536 N.W.2d 805. The Court further stated that "the better view is that an employer at will is not free to discharge an employee when the reason for the discharge is an intention on the part of the employer to contravene the public policy of this state." Id., citing Sventko v. Kroger Co., 69 Mich.App. 644, 647, 245 N.W.2d 151 (1976).
Though the above-quoted language, may, at first glance, appear to create a fourth public policy exception, upon closer examination it becomes clear that Garavaglia does not, in fact, create a fourth exception. The Garavaglia Court ultimately found that the plaintiff's claim did fall within the third prong of the public policy exception:
In any event, plaintiff was entitled to be the employer's bargaining representative without influences from the union. Under the NLRA, a duty is imposed on the union not to influence or interfere with an employer's choice of a bargaining representative. Accordingly, the NLRA did confer a right upon plaintiff to be the bargaining representative without being pressured to leave by the union. Under these circumstances, the third prong of Suchodolski is satisfied because a cause of action may be had where the alleged reason for the discharge is the employee's exercise of a right conferred by a well-established legislative enactment. [Garavaglia, supra, 631-632, 536 N.W.2d 805.]
Although the Court suggested in Garavaglia that a public policy claim might be cognizable where the statute in question does not specifically confer rights on the plaintiff, this statement was extraneous because the NLRA actually did confer rights on the plaintiff. Therefore, any comments relating to the intent of the employer to contravene public policy in the absence of statutorily conferred rights was not determinative of the case. Accordingly, that language is merely obiter dictum, and did not create a separate fourth exception under Suchodolski. As noted in Justice Archer's dissent in Whirlpool Corp. v. Civil Rights Comm., 425 Mich. 527, 390 N.W.2d 625 (1986), "`Statements and comments in an opinion concerning some rule of law or legal proposition not necessarily involved nor [sic] essential to determination of the case in hand, are, however illuminating, but obiter dicta and lack the force of adjudication.'" Id., 539, 390 N.W.2d 625, quoting Hett v. Duffy, 346 Mich. 456, 461, 78 N.W.2d 284 (1956). See also Breckon v. Franklin Fuel Co., 383 Mich. 251, 267, 174 N.W.2d 836 (1970), overruled on other grounds Smith v. Detroit, 388 Mich. 637, 202 N.W.2d 300 (1972). If the obiter dictum were construed as a ruling of law, it would, in effect, expand Suchodolski by creating a fourth public policy exception. We decline to expand Suchodolski beyond our Supreme Court's decision.
Furthermore, we affirm the trial court's dismissal of plaintiff's claim because plaintiff's subjective and erroneous belief that by signing the Last Chance Agreement he would waive his rights under the WDCA and the MESA fails to establish a claim under the third prong of the public policy exception to the at-will employment doctrine. As we stated, by statute, he cannot waive these statutory rights.[4] Accordingly, the trial court properly granted summary disposition.
Affirmed.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.
[1]  Plaintiff contends that he believed he may have suffered adverse effects from his exposure to workplace chemicals.
[2]  A public policy claim under the first prong is sustainable only where there also is not an applicable statutory prohibition against discharge in retaliation for the conduct at issue. Dudewicz v. Norris-Schmid, Inc., 443 Mich. 68, 79-80, 503 N.W.2d 645 (1993). Although the parties have not raised the issue, we note that plaintiff is precluded from arguing, under the first prong, that his employment was terminated in retaliation for his exercising his rights under the worker's compensation statute, because that statute prohibits retaliatory action against an employee" because of the exercise by the employee on behalf of himself or others of a right afforded by this act." MCL 418.301(11); MSA 17.237(301)(11).
[3]  Griffey v. Prestige Stamping, Inc., 189 Mich.App. 665, 666-669, 473 N.W.2d 790 (1991); Wilson v. Acacia Park Cemetery Ass'n, 162 Mich.App. 638, 645-646, 413 N.W.2d 79 (1987).
[4]  Also, plaintiff failed to produce any evidence that defendant made any attempt to have plaintiff waive these unwaivable rights.